DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on March 16, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

“an image generation unit configured to emit image light” in claim 1;
“a light coupling unit configured to generate off-axis aberration in the image light” in claim 1; 
“a correction aberration generation unit configured to generate correction aberration, opposite to the off-axis aberration, in the image light emitted from the image generation unit” in claim 1;
“the light coupling unit is configured to focus the image light” in claim 3;
“the correction aberration unit is further configured to form an intermediate image of the image light within a focal length of the light coupling unit from the light coupling unit” in claim 5; and
“a focusing unit, wherein the focusing unit is configured to focus the image light to provide a focused image light to the light coupling unit” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4 (dependent on 1) “wherein the off-axis aberration and the correction aberration are offset from each other” has clarity issues.  Claim 1 requires the correction aberration and the off-axis aberration to be opposite.  The limitation of “offset” is broader than “opposite.”  It is unclear if claim 4 is broadening the functional limitations of claim 1 or if applicant is claiming a physical “offset” of the elements causing the functional limitations the correction aberration and the off-axis aberration.  Given the claim construction the examiner assumes the former.  Since claim 1 already requires a more narrow limitation the limitations of claim 4 are for purposes of examination interpreted as inherent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth above, claim 4 presents a broader functional limitation than required by claim 1.  Therefore, claim 4 fails to further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withrington US Patent 3,940,204.
Regarding claim 1 Withrington discloses a see-through type display device (abstract “helmet mounted display or a head-up display”) comprising: an image generation unit  configured to emit image light (abstract “cathode ray tube”); a light coupling unit configured to generate off-axis aberration in the image light (abstract “a holographic lens operating at a relatively large off-axis angle”); and a correction aberration generation unit configured to generate correction aberration, opposite to the off-axis aberration, in the image light emitted from the image generation unit (abstract “relay lens having cylindrical surfaces and tilted and/or decentered elements used to compensate for the axial astigmatism and axial coma in the holographic lens”), wherein the correction aberration generation unit is disposed on an optical path of the image light between the image generation unit and the light coupling unit (implicit for a “relay” lens), and wherein the light coupling unit is disposed off-axis relative to the image light (abstract “a holographic lens operating at a relatively large off-axis angle”).

Regarding claim 6 Withrington discloses the see-through type display device of claim 2, as set forth above.  Withrington further discloses wherein further comprising a focusing unit (abstract “and by the optical elements used in conjunction with the holographic lens during playback”), wherein the focusing unit (e.g. figures 3 & 11 relay lens includes lenses 40 & 46) is configured to focus the image light to provide a focused image light to the light coupling unit (e.g. see figures 3 & 11).
Regarding claim 7 Withrington discloses the see-through type display device of claim 6, as set forth above.  Withrington further discloses wherein the focusing unit (e.g. 40 & 46) comprises a first focusing lens (e.g. 40) disposed between the image generation unit (e.g. object plane of CRT 21) and the correction aberration generation unit (e.g. 44).
Regarding claim 8 Withrington discloses the see-through type display device of claim 7, as set forth above.  Withrington further discloses wherein the focusing unit (e.g. 40 & 46) further comprises a second focusing lens (e.g. 46) disposed between the correction aberration generation unit (e.g. 44) and the light coupling unit (e.g. holographic lens 20).
Regarding claim 9 Withrington discloses the see-through type display device of claim 8, as set forth above.  Withrington further discloses wherein the light coupling unit (e.g. 20) is disposed apart from the second focusing lens (e.g. 46) at a location farther than a focal point (e.g. intermediate image 25) of an optical system (e.g. relay lens 26) comprising the correction aberration generation unit (e.g. 44) and the focusing unit (e.g. 40 & 46).

Regarding claim 4 Withrington discloses the see-through type display device of claim 1, as set forth above.  Withrington further discloses wherein the off-axis aberration and the correction aberration are offset from each other (inherent, as set forth in 112 section above).
Regarding claim 5 Withrington discloses the see-through type display device of claim 1, as set forth above.  Withrington further discloses wherein the correction aberration unit (e.g. figure 3 relay lens 26) is further configured to form an intermediate image (e.g. intermediate image 25) of the image light within a focal length of the light coupling unit (e.g. holographic lens 20) from the light coupling unit (see figure 3).
Regarding claim 10 Withrington discloses the see-through type display device of claim 1, as set forth above.  Withrington further discloses wherein the image generation unit (abstract “cathode ray tube”) comprises a spatial light modulator (axiomatic).
Regarding claim 15 Withrington discloses the see-through type display device of claim 1, as set forth above.  Withrington further discloses it is further comprising a reflection unit (e.g. figures 15-17 folding mirror/prism 182) configured to reflect the image light output from the correction aberration unit (e.g. relay lens 180 including cylindrical elements column 10 lines 56-63 “cylindrical element”) having the correction aberration (as set forth above) to the light coupling unit (e.g. holographic lens 168).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Withrington US Patent 3,940,204 in view of McGuire Jr. US Patent Application Publication 2007/0177275 and in further view of Sissom US Patent Application Publication 2017/0242264.
Regarding claims 11 and 12 Withrington discloses the see-through type display device of claim 10, as set forth above.  Withrington does not discloses wherein the image generation unit further comprises: a first polarization panel disposed between the spatial light modulator and a light source unit; and a second polarization panel disposed between the spatial light modulator and the correction aberration generation unit, wherein a polarization direction of the first polarization panel and a polarization direction of the second polarization panel are identical to each other, as recited in claim 11; and wherein the image generation unit further comprises a reflection mirror disposed between the spatial light modulator and the second polarization panel, as recited in claim 12.

McGuire does not specifically teaches wherein a polarization direction of the first polarization panel and a polarization direction of the second polarization panel are identical to each other, as required by claim 11; and wherein the image generation unit further comprises a reflection mirror disposed between the spatial light modulator and the second polarization panel, as recited in claim 12.
Sissom teaches a projection system (e.g. figure 11 display assembly 600) including a light source (e.g. light source 620) a spatial light modulator (paragraph [0036] “light modulator is a spatial light modulator which modulates incident light to form an image”) a first polarizer (e.g. “pre-polarizer”) and a second polarizer (e.g. “clean-up polarizer”) and further teaches the first and second polarizers have .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Withrington US Patent 3,940,204 in view of Gorkiewicz et al. US Patent 3,704,936.
Regarding claim 13 Withrington discloses the see-through type display device of claim 1, as set forth above.  Withrington does not disclose it is further comprising: a light source configured to emit internal light toward the image generation unit; and a collimating unit disposed between the light source and the image generation unit, wherein the image generation unit is further configured to generate the image light based on the internal light.
Gorkiewicz teaches a projection system (see figure 1 column 4 line 17-45) including a an image generation unit (e.g. cathode ray tube 12) and a light coupling unit (e.g. screen 18) and further teaches a light source (e.g. source 15) configured to emit internal light toward the image generation unit (see figure 1); and a collimating unit (e.g. collimating lens 16) disposed between the light source and the image generation unit (see figure 1), wherein the image generation unit is further configured to generate the image light based on the internal light (column 3 line 29-52) for the purpose of projecting .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Withrington US Patent 3,940,204 in view of Gorkiewicz et al. US Patent 3,704,936 and in further view of Shi et al. forign patent document CN103148395.
Regarding claim 14 Withrington as modified by Gorkiewicz discloses the see-through type display device of claim 13, as set forth above.  Withrington and Gorkiewicz do not disclose or teach the light source unit further comprises an optical fiber disposed between the light source and the collimating unit, and wherein the optical fiber is configured to provide the internal light from light source to the collimating unit.
Shi teaches a white light source (title e.g. figure 1) that uses a fiber to deliver the light (abstract) for the purpose of flexibly delivering light while reducing thermal effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the see-through type display device as disclosed by Withrington as modified by Gorkiewicz light source unit further comprises an optical fiber disposed between the light source and the collimating unit, and wherein the optical fiber is configured to provide the internal light from light source to the collimating unit as taught by Shi for the purpose of flexibly delivering light while reducing thermal effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                          April 5, 2021